Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a magnetoresistive memory device comprising a first conductor; a layer stack including a first ferromagnetic layer, a second ferromagnetic layer, and an insulating layer between the first ferromagnetic layer and the second ferromagnetic layer and having a first surface in contact with the first conductor; an insulator on a side surface of the layer stack; a second conductor on a second surface of the layer stack, the second surface being at an opposite side of the first surface; a third conductor having a first portion on the second conductor and a second portion on a side surface of the insulator, at least a part of the insulator being positioned in an area sandwiched by the layer stack and the second portion; and a fourth conductor on the third conductor (claim 1).
Additionally, prior arts fail to show a second insulator comprising a material different from a material of the first insulator, the second insulator including a portion on  the outer side surface of the first insulator, and further including a first opening that reaches the second conductor above the second conductor; and a third insulator including a portion above the second insulator and including a second opening connected to the first opening; and a third conductor provided in the first and second openings and being in contact with the second conductor (claim 6), and a fourth conductor on the third conductor; and a fifth conductor; and a variable resistive material on said fifth conductor, wherein the first conductor is on the variable resistive material (claim 18).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827